Reasons for Allowance
This application is in condition for allowance except for the presence of claims 9-12 directed to Group II non-elected without traverse.  Accordingly, claims 9-12 has been cancelled.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an apparatus for an in-flight refueling system between a first aircraft and a second aircraft, the first aircraft providing fuel to the second aircraft while said first and second aircraft are both in flight, said apparatus comprising: a) a drogue having inner and outer surfaces; b) a hose having a first end configured to be mounted on the first aircraft and a second end connected to said drogue; c) one or more trigger devices positioned at a predetermined location on said drogue; d) one or more signal emitting devices on said drogue, said one or more signal emitting devices switchable between off and on positions; e) one or more roller elements positioned on said drogue and biased radially inwardly toward the longitudinal axis of said drogue whereby movement of said one or more roller elements radially outwardly causes said one or more signal emitting devices to switch from one of said off and on positions to the other of said off and on positions and produce a signal; and f) one or more signal receiving devices configured to be positioned on said first aircraft, wherein said one or more signal receiving devices is configured to receive the signal when a probe fitted on the second aircraft is fully coupled with said drogue, wherein said signal is emitted only after said one or more signal emitting devices is switched from one of said off and on positions to the other of said off and on positions for a threshold length of time. 

However, Feldmann et al. in view of Bartov lacks one or more signal receiving devices configured to be positioned on said first aircraft, wherein said one or more signal receiving devices is configured to receive the signal when a probe fitted on the second aircraft is fully coupled with said drogue, wherein said signal is emitted only after said one or more signal emitting devices is switched from one of said off and on positions to the other of said off and on positions for a threshold length of time.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647